ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
In Graney v. Caduceus, 91 So.3d 220, 222-23 (Fla. 1st DCA 2012), we reversed the trial court’s order entering judgment in favor of Appellees, holding that the action brought by Appellees was barred by the applicable statute of limitations. Finding the statute of limitations issue to be dispositive, we declined to reach the remaining seven issues raised by Appellants. However, we also certified conflict with Gatins v. Sebastian Inlet Tax Dist., 453 So.2d 871, 875 (Fla. 5th DCA 1984).
*260Upon review, in Caduceus Properties, LLC v. Graney, 137 So.3d 987 (Fla.2014), the Florida Supreme Court approved the decision in Gatins on the issue of the statute of limitations, quashed our decision, and remanded for further proceedings in light of its decision.
We have considered the remaining issues raised by Appellants on appeal. Finding no merit in the remaining issues, the final judgment of the trial court is AFFIRMED.
VAN NORTWICK, THOMAS, and ROWE, JJ., concur.